DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is a response to an amendment filed on 03/02/2021.  Claims 16, 18-21 and 23-26 are currently pending, all of which were previously presented.

Response to Arguments
Applicant’s remarks, see pages 8-12, with respect to the rejections under 35 USC 103 have been fully considered.  In light of Applicant’s arguments, the combination of the references were reconsidered.  The Examiner concluded that the combination would not result in a wireless router performing all the steps as claimed, therefore, the rejections are withdrawn.

Allowable Subject Matter
Claims 16, 18-21 and 23-26 are allowed over the prior art of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior arts of record do not teach or suggest, individually or in combination, a wireless router for a home data network grouping data packets traveling via a wireless 
Dependent claims 18-20 and 23-25 further limit the allowed independent claims 16, 21 and 26, therefore, they are also allowed.
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the claims with proper motivation at or before the time it was effectively filed.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESA M KENNEDY whose telephone number is (571)431-0704.  The examiner can normally be reached on Monday-Friday 9:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458